                           United States District Court
                                     for the
                           Southern District of Florida

 Steelers Keys, LLC and others,          )
 Plaintiffs,                             )
                                         )
 v.                                      ) Civil Action No. 19-23630-Civ-Scola
                                         )
 High Tech National, LLC and             )
 others, Defendants.                     )
                            Order Transferring Case
      This matter is before the Court on the Defendants’ motion to dismiss or
transfer case to the Southern District of Indiana. (ECF No. 15.) The Plaintiffs filed
a response (ECF No. 29) and the Defendants replied. (ECF No. 30.) Upon careful
review, the Court grants in part and denies in part the Defendants’ motion.
(ECF No. 15.)
I.    Background
       Defendants High Tech National, LLC (“HTN”), Automotive Key Controls
LLC, (“AKC”), KAR Auction Services, Inc. (“KAR”), and Adesa, Inc. (“Adesa”), are
related entities that act in concert to provide mobile automotive locksmith
services, car sales, and car auctions. (ECF No. 1 at ¶ 20.) Adesa is the sole
member of HTN and AKC. (Id. at ¶¶ 10-11.) KAR is Adesa’s parent. (Id. at ¶ 13.)
Plaintiffs Moore, Alvarez, Slinger, Garbez, and Fieler are former employees of
Defendants. Plaintiff Moore is the sole member of Plaintiff Steelers Keys
(“Steelers”). (Id. at ¶ 3.) In this lawsuit, the Plaintiffs are suing the Defendants
(“the Company”) for violations of the computer fraud and abuse act, breach of
contract, tortious interference with business relationships, deceptive and unfair
trade practices, trespass, unjust enrichment, and various declaratory judgments
regarding the former employees’ contract obligations and conduct. (Id. at 15-27.)
The Plaintiffs’ claims arise out of the Company’s employment agreements which
contained certain restrictive covenants and confidentiality provisions. (Id. at ¶
30.)
       In the related case, currently pending in the Southern District of Indiana,
HTL, et al. v. Weiner, et al., No. 19-cv-2489, HTN and AKC sued their former
employees and Steelers (all Plaintiffs in the Florida case) based on the same
conduct and events alleged in the complaint before this Court. The Plaintiffs in
the Indiana action (Defendants here) assert claims for breach of contract, breach
of fiduciary duty, tortious interference with contractual relationships, tortious
interference with business expectancy, unfair competition, conversion, and
violations of the computer fraud and abuse act. HTL, et al. v. Weiner, et al. 19-
cv-2489, ECF No. 32 (S.D. Ind. Aug. 22, 2019).
II.   Analysis
        The Defendants now move to transfer or dismiss this case in favor of the
Indiana case—the first filed case. (ECF No. 15 at 15.) The Defendants argue that
the first-to-file rule requires the Court to dismiss or transfer because this case
and the Indiana lawsuit involve nearly identical parties, transactions,
agreements, facts, and legal claims. (Id.) In response, the Plaintiffs argue that
because the Florida case involves two additional defendants (Adesa and KAR)
and one additional plaintiff (Fieler), the first-to-file rule does not apply. (ECF No.
29 at 12.) The Plaintiffs also argue that the legal issues do not substantially
overlap. (Id. at 13.) According to the Plaintiffs, the Indiana lawsuit is not the “first
filed” action because HTL sued Steelers in Florida on June 20, 2019, making
that case the “first filed” action. (Id.) That case has since been voluntarily
dismissed. See High Tech National LLC v. Steelers Keys LLC, No. 19-cv-22552,
ECF No. 27 (S.D. Fla. Aug. 16, 2019) (King, J.).
        On November 27, 2019, the Plaintiffs filed a notice of supplemental
authority informing the Court that the Southern District of Indiana entered an
order transferring the Indiana case to the Southern District of Florida. (ECF No.
39.) The Defendants argue that the transfer order has no bearing on their
pending motion to dismiss or transfer because it was entered by Magistrate
Judge Dinsmore and is not final. (ECF No. 40.) The Defendants assert that they
plan to object to the Magistrate Judge’s order in Indiana.
         “Where two actions involving overlapping issues and parties are pending
in two federal courts, there is a strong presumption across the federal circuits
that favors the forum of the first filed suit under the first-filed rule.” Manuel v.
Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005). “All that need be present
is that the two actions involve closely related questions or common subject
matter . . . The cases need not be identical to be duplicative.” Strother v. Hylas
Yachts, Inc., No. 12-80283, 2012 WL 4531357, at *2 (S.D. Fla. Oct. 1, 2012)
(Hurley, J.). “[O]nce the court determines that the two suits likely involve
substantial overlap, it is no longer up to the second-filed court to resolve the
question of whether both should be allowed to proceed.” In re Checking Account
Overdraft Litigation, 859 F. Supp. 2d 1313, 1325 (S.D. Fla. 2012) (King, J.).
“Rather, the proper course of action is for the court to transfer the case to the
first-filed court to determine which case should, in the interests of sound judicial
administration and judicial economy, proceed.” Id. (citations and quotations
omitted). “Moreover, we require that the party objecting to jurisdiction in the
first-filed forum carry the burden of proving ‘compelling circumstances’ to
warrant an exception to the first-filed rule.” Manuel, 430 F.3d at 1135.
        The Court finds that the first-to-file rule applies. The Indiana action was
filed first, on June 20, 2019. The Florida action was filed on August 29, 2019.
(ECF No. 1.) The two lawsuits substantially overlap. In the Indiana action, HTL
and AKC are suing their former employees for deceptive trade practices,
including diversion of funds, equipment, and inventory for the purpose of
competing and harming HTL and AKC’s business. See HTL, et al. v. Weiner, et
al., No. 19-cv-2489 at ECF No. 32. HTL and AKC allege that their former
employees violated their non-compete and non-disclosure agreements and
misappropriated HTL’s documents, data, and information. (Id. at 2-3.) In the
Florida action, the former employees are suing HTL, AKC, and their corporate
parents (Adesa and KAR). (ECF No. 1.) Here, the employees challenge the
restrictive covenants in their employment agreements arguing that they are
overly broad and improperly restrictive. (Id. at ¶ 32.) These are the same
agreements at issue in the Indiana lawsuit. The Florida lawsuit also includes
allegations related to Moore’s formation of a competing business, Steelers. (Id. at
¶ 38.) On March 22, 2019, Steelers entered into a lease agreement with HTL. The
parties dispute the validity of this lease in both lawsuits. Compare HTL, et al. v.
Weiner, et al., No. 19-cv-2489 at ECF No. 32 ¶¶ 9-10 and ECF No. 1 at ¶ 62. The
only unique legal issue identified by the Plaintiffs in their opposition is Fieler’s
count for unjust enrichment. (ECF No. 29 at 13.) In the Florida action, Fieler
sues the Defendants for their unjust enrichment from using credit cards issued
in Fieler’s name. Fieler is not named in the Indiana action. The Court will not
allow the inclusion of one additional Plaintiff to defeat the strong presumption
in favor of the first-filed case.1
        The Plaintiffs have not presented compelling reasons to defeat the first-to-
file rule. The Plaintiffs argue that the Indiana lawsuit is not the first-filed case
because HTL sued Steelers in the Southern District of Florida before the Indiana
action. (ECF No. 29 at 13.) The case referenced by Plaintiffs, High Tech National
LLC v. Steelers Keys LLC, No. 19-cv-22552, ECF No. 27 (S.D. Fla. Aug. 16, 2019)
(King, J.), was voluntarily dismissed. When a case is voluntarily dismissed, it is
not considered the first filed case. See Ambient Healthcare, Inc. v. Columbia


1 Jay Weiner, the former owner of HTL and AKC, is a defendant in the Indiana
action but not a party in this case. Weiner, however, sued HTL, AKC, Adesa, and
KAR on September 17, 2019 in the Southern District of Florida. See Case No.
19-cv-23884-UU. Judge Ungaro recently granted the Defendants’ motion to
transfer to the Southern District of Indiana based on the first-to-file rule. (Id. at
ECF No. 35.)
Casualty Co., No. 12-61054, 2012 WL 12864330, at *5 (S.D. Fla. Dec. 12, 2012)
(Rosenbaum, J.).
       The Plaintiffs also argue that the Defendants have engaged in forum
shopping because they first sued Steelers in Florida. On June 20, 2019, HTL
sued Steelers in the Southern District of Florida regarding a lease agreement.
Case No. 19-cv-22552-JLK. On the same day, HTL and AKC sued Wiener in the
Southern District of Indiana for conspiring and competing against HTL and AKC.
According to Defendants, at the time they filed the two separate actions, they did
not know that the Steelers lease agreement was part of the larger Wiener
conspiracy. Once they discovered the extent of the conspiracy, they dismissed
the Florida lawsuit and moved to amend the Indiana lawsuit to add Steelers and
the former employees. The Court finds that this does not rise to the level of
improper forum shopping cited by Plaintiffs. Plaintiffs’ cases include situations
in which a plaintiff voluntarily dismissed a case after transfer and then refiled
against the same parties in the transferor district with additional jurisdictional
facts. (ECF No. 29 at 15 (citing Farm Boy Co-Op & Feed Co., LLC v. Red River
Clothing, Inc., 2010 WL 935747 (D. Minn. March 12, 2010))). Nor is this a case
in which the Plaintiffs voluntarily dismissed after learning which judge was
assigned to the case. (Id. (citing Am. Newland Communities, LP v. Axis Specialty
Ins. Co., 2011 WL 5359335 (S.D. Cal. Nov. 7, 2011))). HTL and AKC’s decision to
pursue all claims in one lawsuit and resolve all issues on a global basis promotes
judicial economy and preserves finite judicial resources.
       The Plaintiffs assert that the traditional § 1404 factors militate against
transfer. (ECF No 29 at 17.) The Plaintiffs, however, fail to cite a case in which
the first-to-file rule was defeated by a venue analysis under the § 1404 factors.
Defendants often move, on an alternative basis, to transfer under § 1404. In
such cases, courts decline to address the § 1404 factors when the first-to-file
rule is dispositive. See, e.g., Women’s Choice Pharmaceuticals, LLC v. Rock
Pharmaceuticals, Inc., No. 16-62074, 2016 WL 6600438, at *5 (S.D. Fla. Nov. 8,
2016) (Bloom, J.) (“The Court declines to address Defendant’s argument for
transfer pursuant to 28 U.S.C. § 1404 as the application of the first-to-file rule
is dispositive.). Accordingly, this Court finds that the first-to-file rule is
dispositive and declines to address the § 1404 argument asserted by the
Plaintiffs.
III.   Conclusion
       Based on the foregoing, the Court finds that transfer to the Southern
District of Indiana is warranted. Magistrate Judge Dinsmore of the Southern
District of Indiana recently ruled that the first filed case should be transferred to
the Southern District of Florida under § 1404. (ECF No. 39-1.) HTL and AKC
intend to object to the Magistrate Judge’s Order. (ECF No. 40.) Because the
Magistrate Judge’s order is not yet final, the Court will move forward with the
transfer of this case.
       Accordingly, the Court grants in part and denies in part the Defendants’
motion. (ECF No. 15.) The Defendants’ motion to transfer is granted. In all other
respects, the motion is denied without prejudice to being renewed in the
transferee court.
       The Clerk of Court is DIRECTED TO TRANSFER this action to the United
States District Court of the Southern District of Indiana. The Clerk shall close
this case following transfer. All pending motions, if any, are denied as moot.

      Done and ordered, at Miami, Florida, on December 3, 2019.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
